Citation Nr: 0415763	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  02-16 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a bilateral eye 
disorder.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for residuals of a left 
arm injury.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to April 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Manila, the Republic of the Philippines (RO).  In that rating 
decision, the RO denied the veteran's application to reopen 
claims of entitlement to service connection for a bilateral 
eye disorder, and for residuals of a left arm injury.

In this decision, the Board grants the application to reopen 
the claim of entitlement to service connection for a 
bilateral eye disorder.  Thereafter in the REMAND below, the 
reopened claim of entitlement to service connection for a 
bilateral eye disorder is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for further 
evidentiary development and adjudication.  The issue 
regarding the veteran's application to reopen the claim of 
entitlement to service connection for residuals of a left arm 
injury is also addressed in the REMAND below.  VA will notify 
the appellant if further action is required on that matter.

During an August 2003 Travel Board Hearing, the veteran 
appears to have raised a claim of entitlement to service 
connection for broken ribs.  See page 5 of the transcript of 
that hearing.  This matter is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  An unappealed September 1999 RO decision denied service 
connection for a bilateral eye disorder.

2.  Evidence received since the September 1999 RO decision is 
new and bears directly and substantially on the matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the claim.


CONCLUSIONS OF LAW

1.  The September 1999 rating decision denying the 
appellant's claim of entitlement to service connection for a 
bilateral eye disorder is final.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2001).

2.  Evidence submitted since the September 1999 rating 
decision relevant to the bilateral eye disorder claim is new 
and material; thus, the requirements to reopen that claim 
have been met. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA and Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a), 
redefined VA's duties to notify and assist a claimant in the 
development of a claim.  In light of the result here, with 
respect to the bilateral eye disorder claim (the Board has 
reopened the veteran's claim, and directed that additional 
development be undertaken), the Board finds that a detailed 
discussion of the VCAA is unnecessary.  Any potential failure 
of VA in fulfilling its duties to notify and assist the 
veteran in the reopening of this claim is essentially 
harmless error.  See Conway v. Principi, No. 03-7072 (Fed. 
Cir. Jan. 7, 2004).  Therefore, any further discussion of 
whether VA has complied with the VCAA at this time would be 
premature.  



II.  Application to Reopen Claim of
Entitlement to Service Connection for Bilateral Eye Disorder

By an October 1983 decision, the Board denied the appellant's 
claim of service connection for a chronic acquired bilateral 
eye disorder.  Decisions of the Board are final and may not 
be reopened in the absence of new and material evidence.  
38 U.S.C.A. §§ 7104(a) and (b), 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2001).

In a September 1999 rating decision, the RO denied the 
veteran's application to reopen the claim of entitlement to 
service connection for bilateral eye injuries.  The veteran 
was notified of that decision in a letter from the RO dated 
September 8, 1999, which also notified the veteran of his 
appellate rights.  The veteran did not perfect an appeal with 
respect to the September 1999 rating decision, which 
therefore became final.  38 U.S.C.A. § 7105(b) and (c) (West 
2002); 38 C.F.R. § 3.160(d) (2002).

Whether new and material evidence has been submitted is a 
preliminary issue to the reopening of the claim. The Board 
has jurisdiction to consider the issue of whether new and 
material evidence has been submitted because that issue is 
part of the same "matter" of whether the veteran is entitled 
to service connection for this disability. Bernard v. Brown, 
4 Vet. App. 384, 391 (1993) (interpreting the provision 
contained in 38 U.S.C.A. § 7104(a) that the Board has 
jurisdiction to decide "all questions in a matter" on 
appeal).

If new and material evidence is submitted, the claim will be 
reopened and adjudicated on the merits. 38 U.S.C.A. § 5108 
(West 2002). "The Board does not have jurisdiction to 
consider [the previously adjudicated claim] unless new and 
material evidence is presented, and before the Board may 
reopen such a claim, it must so find." Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).  The Board is neither 
required nor permitted to analyze the merits of a previously 
disallowed claim if new and material evidence has not been 
submitted. Butler v. Brown, 9 Vet. App. 167, 171 (1996).  No 
other standard than that articulated in the regulation 
applies to the determination whether evidence is new and 
material. See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In regulations adopted pursuant to the VCAA, the definition 
of new and material evidence has been changed. See 38 C.F.R. 
§ 3.156(a) (2002).  However, as noted above, the new 
regulatory definition is effective only for claims to reopen 
received on or after August 29, 2001. See 66 Fed. Reg. 45,620 
(Aug. 29, 2001).  This claim to reopen was received prior to 
August 29, 2001.  Therefore, the following regulation defines 
new and material evidence:

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence submitted since the most recent final denial 
of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 
284 (1996).  In this case, the veteran is applying to reopen 
a claim of entitlement to service connection for a bilateral 
eye disorder.  

The most recent final denial with respect that claim, was the 
September 1999 rating decision.  Thus, the evidence submitted 
since the September 1999 rating decision is of concern for 
the purpose of reopening the claim of entitlement to service 
connection for a bilateral eye disorder.  

The evidence is presumed credible for the purposes of 
reopening the claim unless it is inherently false or untrue, 
or it is beyond the competence of the person making the 
assertion. Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992). See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

The evidence before VA when the RO rendered the September 
1999 decision includes an affidavit form signed by the 
veteran in February 1946, in which he indicated he had had no 
wounds or illness between December 1941 and the present.  

The report of physical examination in May 1945 shows that on 
examination there were no eye abnormalities and vision was 
20/20 in both eyes.  During an April 1946 examination, no eye 
abnormalities were found.  Uncorrected vision was 20/20 in 
both eyes.

There are lay statements  indicating that the veteran was 
treated after injury received while removing mines. 

Private medical records dated from 1982 to July 1998 contain 
evidence of an eye disorder.  These records indicate that the 
veteran underwent an eye operation in November 1982.  
Treatment records in July 1991 include an assessment of 
chronic blepharitis, left eye more than right eye.  

The RO concluded in its September 1999 decision that new and 
material evidence had not been submitted to reopen the 
veteran's claim.  In this connection, the RO stated that the 
RO requested that the veteran submit clinical records of 
treatment and medical evidence that the veteran currently 
suffered from the claimed condition, and that the reply 
consisted only of a Medicare Summary Notice from January 1985 
to March 1999.

The evidence associated with the claims folder since the 
September 1999 rating decision includes private medical 
records dated in June 1998 and April 2001; a number of 
accounting statements associated with treatment; letters from 
the U.S. Army Reserve Components Personnel and Administration 
Center, with an official statement of military service; 
statements from the veteran; and the transcript of an August 
2003 Travel Board Hearing before the undersigned.

The private medical records received since September 1999 
show diagnoses of eye pathology and treatment.  In a June 
1998 statement, Edgar L. Thomas, M.D., noted that the veteran 
had a history of cataract surgery in both eyes; one in 1983 
and another in the early 1990's.  That statement contains 
findings from examination in June 1998.

An April 2001 statement from Dr. Thomas noted that the 
veteran underwent a fluorescein angiogram in the right eye 
because of his decreased vision and atrophic macular 
degeneration.  On examination there was only atrophy of a 
geographic pattern inferior to the macula, involving the 
inferior portion with no evidence of choroidal 
neovascularization, subretinal fluid, blood or lipid.  The 
left eye had a disciform scar.

During an August 2003 Travel Board Hearing before the 
undersigned, the veteran testified regarding the etiology of 
his eye disorder.

Evidence submitted subsequent to the September 1999 rating 
decision includes evidence that the veteran currently has a 
bilateral eye disability.  Previously, at the time of the 
September 1999 rating decision, there was no evidence of the 
veteran's current eye disorder.  Thus, the evidence received 
since September 1999 bears directly and substantially upon 
the specific matters under consideration.  The evidence is 
neither cumulative nor redundant of previous evidence 
available at the time of the September 1999 rating decision.  
Further, the evidence received since September 1999 may 
contribute to a more complete picture of the circumstances 
surrounding the origin of any current bilateral eye 
disability.  Therefore, this evidence is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156.  As such, the claim of 
entitlement to service connection for a bilateral eye 
disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2001).


ORDER

The application to reopen the claim of entitlement to service 
connection for a bilateral eye disorder is granted.


REMAND

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), codified in part at 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003), modified VA's duty to notify and duty to assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.  The VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Finally, VA is to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claims.  38 C.F.R. 
§ 3.159(b).  Review of the record shows that the RO has not 
notified the veteran of VCAA.  

In the decision above, the Board has granted the veteran's 
petition to reopen his previously denied claim of entitlement 
to service connection for a bilateral eye disorder.  In light 
of that decision, a remand of the underlying service 
connection claim is necessary to accord the RO an opportunity 
to adjudicate the issue on a de novo basis.

The Board has reviewed the claims file, and determined that 
prior to adjudicating the veteran's claim on the merits 
regarding a bilateral eye disorder, a contemporaneous and 
thorough VA examination and medical opinion would assist in 
clarifying the nature and etiology of the appellant's claimed 
bilateral eye disorder.  Such examination and opinion would 
be instructive with regard to the appropriate disposition of 
the claim under appellate review.  Ascherl v. Brown, 4 Vet. 
App. 371, 377 (1993); see also, Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121 (1991); 
Littke v. Derwinski, 1 Vet. App. 90 (1990). 

Accordingly, the Board finds that additional development is 
required prior to resolution of this claim.  See 38 U.S.C.A. 
§ 5103A (West 2002).  The appellant should be given the 
opportunity to submit additional evidence and argument.  In 
this regard, the VA must ensure that it fulfilled its duty to 
notify the appellant of the evidence necessary to 
substantiate his claim.  See 38 U.S.C.A. § 5103 (West 2002).  
The VA should assist the appellant in these matters prior to 
the Board's review.  See also Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

In view of the above, the case is remanded to the RO via the 
Appeals Management Center in Washington DC for the following:

1.  The RO must review the claims file 
and ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 
(VCAA) have been satisfied.  38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002); 
38 C.F.R. § 3.159(b).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  The RO should obtain copies of any VA 
or private medical records pertaining to 
treatment the appellant received for a 
bilateral eye disorder,  which have not 
been previously submitted.  

3.  The RO should arrange for an eye 
examination to determine the nature and 
etiology of eye disorder the veteran may 
have.  A complete medical history should 
be recorded, and all studies deemed 
appropriate in the medical opinion of the 
examiner should be performed; and, all 
findings should be set forth in detail in 
the examination report.  The examiner 
should review the entire claims folder in 
conjunction with the examination, and 
this fact should be so indicated in the 
examination report.  

After reviewing the available medical 
records and examining the appellant, the 
examiner should render comments 
specifically addressing the following 
question: If a chronic eye disorder is 
diagnosed, and based upon an assessment 
of the entire record, is it at least as 
likely as not (probability of 50 percent 
or better) that such disorder is the 
result of disease or injury in service?

4.  Following any additional development 
deemed appropriate, the RO should 
readjudicate the claims currently in 
appellate status.  If the benefit sought 
is not granted, the veteran and his 
representative should be furnished with a 
Supplemental Statement of the Case, to 
include all pertinent law and 
regulations, and an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JEFFREY J. SCHUELER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



